DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “where a switch is provided which is connected to the electronic unit, and where both of the switch and the electronic unit are configured such that the switch is usable to switch between the high-impedance and low-impedance state of the electronic unit “, claim 13; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claims 8 and 11-12 are objected to because:
Claims 8 and 11-12, the phrase, “isolating contacts and connection contacts” is unclear, since “isolating contacts or connection contacts” is disclosed in claim 6.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 13-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reinhard et al, DE19944043 [Reinhard].
Regarding claim 1, Reinhard discloses a switching device (4) for a low-voltage circuit a plurality of conductors !10), the switching device (4) comprising:
a housing [see dotted lines], connection contacts (16) being arranged on the housing [see dotted lines], to connect conductors (10) of the low-voltage circuity;
a mechanical unit (22) located in the housing [see dotted lines], including an isolating function, an OFF or ON position and isolating contacts (16) for galvanically interrupting the conductors (10) of the low-voltage circuit;
an electronic unit (14), connected to the mechanical unit (22) in series on a current flow side; and [para.0023]

Regarding claim 19, Reinhard, inherently discloses a method for a switching device (4) including an isolating function for a low-voltage circuit, including a plurality of conductors (10), in which a galvanic interruption of the plurality of conductors (10) of the low- voltage circuit is implemented with a mechanical unit (22) the method comprising:
reducing, during an opening process of the mechanical unit (22) before, during or after the galvanic interruption (contacts, 16) of the plurality of conductors (10), current of the plurality of conductors (10) of the low-voltage circuit by an electronic unit (14).
Regarding claim 2, Reinhard further discloses where the isolating function includes visibility of the isolating contacts (16) in the OFF position, or display of a position of the isolating contacts (16) [para.0027].
Regarding claims 3 and 21, Reinhard further discloses where the isolating function includes a minimum clearance of opened isolating contacts (16) in the OFF position as a function of rated surge voltage impedance and a degree of soiling, the minimum clearance being is between 0.01 mm and 14 mm [para.0012].
Regarding claim 5, Reinhard further discloses where the mechanical unit (22) includes an operator control lever (24) or a switching mechanism (20), configured to be driven manually to activate the isolating contacts (16) in order to bring about the OFF or ON position.
Regarding claim 6, Reinhard further discloses where, in an opening process of the mechanical unit (22), the impedance of the electronic unit (14) becomes high before the opening of the isolating 
Regarding claim 7. Reinhard further discloses where the mechanical unit (22) a mechanical unit (relay) of a load-break switch (contacts, 16).
Regarding claim 8, Reinhard further discloses where in a closing process of the mechanical unit (22) to the ON position, impedance of the electronic unit (14) becomes low after the closing of the isolating contacts and connection contacts (16) [para.0017].
Regarding claims 9 and 23, Reinhard further discloses where the electronic unit (14) is embodied with semiconductors [para.0023].
Regarding claim 10, Reinhard further discloses where when a mechanical unit (22) is opened or there is an OFF position, impedance of the electronic unit (14) is high [para.0025].
Regarding claim 13, Reinhard further discloses where a switch (21) is provided which is connected to the electronic unit (18), and where both of the switch (21) and the electronic unit (14) are configured such that the switch (21) is usable to switch between the high-impedance and low-impedance state of the electronic unit (14).
Regarding claim 14, Reinhard further discloses where the auxiliary switch (18) is embodied as a module which is coupleable to the mechanical unit (22).
Regarding claim 15, Reinhard further discloses where the switching device (4) is configured such that in a de-energized state of the low-voltage circuit, the mechanical unit (22) is always be movable into the OFF position to implement the isolating function (open contacts).
Regarding claim 16, Reinhard further discloses where the switching device (4) is configured such that in a de-energized state of the low-voltage circuit and in the OFF position of the mechanical unit (22) the electronic unit (14} continues to have high impedance at a changeover to the state in which voltage is applied [para.0017].

Regarding claim 18, Reinhard further discloses where the electronic unit (14) is coupled to the mechanical unit (22) such that when the current limiting value is exceeded and the electronic unit (14) changes into the high-impedance state, the mechanical unit (22) is moved into the OFF position, to bring about the isolating function (open contacts) [para.0017].
Regarding claim 20, Reinhard further discloses where the isolating function includes:
a display of a position of the isolating contacts (16) by an operator control lever (24) [para.0027].
Regarding claim 22, Reinhard discloses where the switching device (4) is configured as an isolating switch [para.0010].
Regarding claim 24, Reinhard further discloses where the reducing includes interrupting the current of the plurality of conductors (10) of the low-voltage circuit.
Allowable Subject Matter
Claims 4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed switching device where the isolating function includes a minimum clearance of opened isolating contacts in the OFF position as a function of rated surge voltage impedance and a degree of soiling, the minimum clearance being between 0.01 mm at 0.33 kV and 14 mm at 12 kV and including a degree of soiling 1 for nonhomogeneous fields.

Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed switching device, wherein, after the closing of the isolating contacts and correction contacts, electrical contacts of the auxiliary switch are closed so that the electrical auxiliary circuit is closed, so that impedance of the electronic unit then becomes low.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglass, Scharnick, Gambach et al, Yang et al, Suzuki et al and Rockot et al are examples of switching devices comprising electronic switching elements for interrupting current flow through the conductors, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833